Citation Nr: 1241189	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  11-32 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from May 1960 to May 1984, with additional active military service ending in September 1991.  The beginning date of this later period of active service has not yet been verified by the RO.  He died in April 2009, and the appellant is his surviving spouse (widow).  

This case comes to the Board of Veterans' Appeals (Board) on appeal from decision(s) of the RO in Atlanta, Georgia, that denied the above claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration. 

The basis of the appellant's claim is that the Veteran's death in April 2009 was due to Agent Orange exposure during his military service.  She initially contended that his terminal throat (tonsillar) cancer was caused by Agent Orange exposure, but more recently has asserted that he had a heart condition that was caused by Agent Orange exposure and resulted in his death.  See Appellant's initial May 2009 claim, and her statements dated in May 2010, May 2011, and January 2012.

To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability either incurred in or aggravated by his active military service, or that may be presumed to have been, or that was proximately due to, the result of, or chronically aggravated by a service-connected disability, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he is presumed to have been exposed to herbicides if he served in Vietnam between January 9, 1962 and May 7, 1975, unless there is affirmative evidence establishing the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The diseases presumptively associated with Agent Orange exposure include chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2012).

A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).  

It is recognized there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated regardless of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

During his lifetime, the Veteran's established service-connected disabilities were a left knee disability, rhinitis, and inactive tuberculosis.  

The Board notes that during the Veteran's lifetime, in a March 2009 rating decision, the RO granted service connection for tonsillar cancer as a presumptive condition due to herbicide (Agent Orange) exposure during his service in Vietnam, and also granted service connection for bone cancer as secondary to tonsillar cancer.  However, after his death in a March 2010 rating decision, the RO determined that the March 2009 grant of service connection for these disabilities was based on clear and unmistakable error (CUE), as tonsillar cancer and bone cancer are not conditions for which presumptive service connection is warranted under 38 C.F.R. § 3.309(e).  The appellant requested reconsideration of her claim in May 2010.  She stated that she understood that the award of service connection for cancer was clear and unmistakable error, but indicated that the Veteran should have been awarded service connection for ischemic heart disease.  

The Veteran served on active duty from May 1960 to May 1984, including service in Vietnam from April 1966 to April 1967.  Moreover, a December 1991 DD Form 215 (Correction to DD Form 214, Certificate of Release or Discharge from Active Duty) reflects that the Veteran had additional military service in 1991.  Specifically, he was ordered to active duty in support of Operation Desert Shield/Storm, while assigned to the U.S. Army Reserve, and separated from this period of active duty on September 29, 1991.  The September 1991 DD Form 214 that is referenced in the DD Form 215 is not on file, and the starting date of this period of active duty service has not yet been verified by the RO.  The Board also notes that on VA examination in November 2008, the Veteran reported that he was activated in 1998 for eight and one-half months of service during Desert Storm.  On remand, the RO/AMC must verify all periods of the Veteran's military service.  

Moreover, the only service treatment records on file date from his 1960 to 1984 period of active duty.  The RO/AMC should also attempt to obtain any additional service treatment records, including from the last period of active duty that ended in September 1991 and any service in 1998.  

The available service treatment records show that the Veteran was treated for pulmonary tuberculosis and tuberculosis of the lymph nodes from 1962 to 1963.  On retirement medical examination in May 1984, his mouth, throat, lungs, and chest were listed as normal.  It was noted that he smoked one and one-half packs of cigarettes daily.

Post-service medical records reflect that in September 2008, the Veteran was diagnosed with tonsillar cancer.  It was noted that he smoked one pack per day for 50 years, and still smoked.  In October 2008, he was also diagnosed with oral cavity cancer.  Private medical records from St. Francis Hospital reflect that he was hospitalized from February 9 to 24, 2009, and the discharge diagnoses included throat cancer with metastases to his bones.  He was discharged to home, and his prognosis was poor.  Records on file show that he thereafter received hospice care.  

An April 2009 aid and attendance medical examination performed by a private physician reflects that the Veteran had terminal tonsillar cancer with metastasis to bones.  This examination was conducted one day prior to the Veteran's death.

According to the Veteran's certificate of death, he died in April 2009 from cardiorespiratory arrest, due to or as a consequence of throat cancer, due to or as a consequence of hyperlipidemia and tachycardia.  No other significant conditions were listed, and an autopsy was not performed.  The death certificate shows that he died at home.  

Review of the claims folder reveals that additional development must be undertaken by the RO/AMC before a final decision can be issued on this claim.  As there are no medical records on file dated between late February 2009 and April 2009, other than the April 2009 examination report noted above, the RO/AMC should attempt to obtain any additional relevant treatment records dated during this period.  Efforts should be undertaken to ensure that the Veteran's complete private treatment records have been obtained, as set forth below.

Moreover, the most recent VA medical records on file are dated in September 2008 and were printed in early December 2008.  A VA medical note dated in February 2009 suggests that he received additional VA treatment.  VA medical records dated from December 2008 to April 2009 should be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive, if not actual, possession of the agency and must be obtained if the material could be determinative of the claim). 

Further, although a September 2009 letter provided the appellant with general notice of how to substantiate a claim for service connection for the cause of the Veteran's death, it did not provide the specific notice required by Hupp v. Nicholson, 21 Vet. App. 342 (2007), which held that when adjudicating a claim for Dependency and Indemnity Compensation (DIC), VA must provide the claimant with:  (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously granted service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In light of the foregoing, remand is necessary so the RO/AMC can send the appellant complete, proper notice of the evidence needed to substantiate her claim for service connection for the cause of the Veteran's death. 

The Board also finds that a medical opinion regarding whether the Veteran's cause of death was a result of his military service is necessary before a decision is rendered in this case.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008). 

Finally, in January 2012 the appellant stated that the Veteran received care a for a heart condition and that his doctor believed that his heart condition contributed significantly in causing his death.  Records of this treatment should be obtained.  The appellant should also be provided an opportunity to submit a written opinion from the Veteran's doctor.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the appellant a notice letter that includes a statement of the conditions for which the Veteran was service-connected at the time of his death, i.e., left knee degenerative joint disease, rhinitis, inactive tuberculosis, and scar status post left knee meniscectomy.  See Hupp, supra.  (The prior grant of service connection for tonsillar and bone cancer was found to be based on CUE.)

2.  With any necessary releases, the RO/AMC should attempt to obtain any additional relevant private medical records dated between December 2008 and April 2009 that are not already on file, and associate them with the claims file.  Also, the Veteran's complete treatment records from Rosehill Family Care Center (Dr. Patel); Dr. Russ Blankeship; Dr. Camila Gabrana; Regina Dudzik, RN; Dr. John Calbeka; and St. Francis Hospital should be obtained. 

3.  As noted above, the appellant stated that the Veteran's doctor believed that his heart condition contributed significantly in causing his death.  Arrangements should be made to obtain the Veteran's complete treatment records related to any heart condition, including any ischemic heart disease, and the appellant should be provided an opportunity to submit a written opinion from the Veteran's doctor relating any heart condition to his death.

4.  Make arrangements to obtain the Veteran's complete treatment records from the Montgomery and Columbus VA treatment facilities, dated from December 2008 to April 2009.

5.  Verify all periods of the Veteran's military service, including the period of active service ending in September 1991 and any service in 1998.

6.  Make arrangements to obtain any additional service treatment records of the Veteran, especially service treatment records from his period of active service ending in September 1991 and any service in 1998.  If these records are not available, a negative reply is requested and must be associated with the claims file. 

7.  Thereafter, forward the claims file to an appropriate VA compensation examiner for a medical opinion.  In making this necessary determination, the examiner must review the claims file, including a complete copy of this remand.

Is it at least as likely as not (50% or greater probability) that the Veteran's service-connected left knee degenerative joint disease, left knee scar, rhinitis, and/or inactive tuberculosis caused or contributed to his death? 

Is it at least as likely as not that the Veteran's tonsillar cancer and/or tachycardia had its clinical onset during active service or is related to any in-service disease, event, or injury, to include his presumed herbicide exposure in Vietnam? 

It is essential the examiner discuss the medical rationale underlying the opinion, if necessary citing to specific evidence in the file.

8.  After completing the foregoing and any additional development deemed necessary, review the claims file to ensure compliance with these remand directives.  In particular, review the VA opinion to ensure that it is responsive to and in compliance with the directive of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  Finally, readjudicate the appellant's claim on appeal.  If the claim remains denied, provide her with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

